Exhibit 10.1

 

EXECUTION COPY

 

THIRD AMENDMENT
TO EMPLOYMENT AGREEMENT

 

This Third Amendment (the “Amendment”) to the Employment Agreement, dated
effective as of March 1, 2007 (as previously amended, the “Agreement”), by and
between HCC Insurance Holdings, Inc., a Delaware corporation (“HCC”), and Craig
J. Kelbel (“Executive”) is made and entered into as of December 17, 2014.  HCC
and Executive are sometimes collectively referred to herein as the “Parties” and
individually as a “Party”. All capitalized terms, not otherwise defined herein,
shall have the meaning ascribed to such term in the Agreement.

 

RECITALS

 

WHEREAS, the Parties set forth the terms and conditions of Executive’s
employment with HCC in the Agreement; and

 

WHEREAS, the Parties now desire to amend the Agreement to modify the amount of
the Consulting Fees due to Executive thereunder following his retirement from
the Company.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, HCC and Executive hereby agree as follows:

 

AGREEMENT

 

1.                                      Effective as of the date hereof, the
first sentence of Section 6(b) of the Agreement shall be deleted in its entirety
and replaced with the following:

 

The Company shall pay Executive (i) $300,000 per year for the first year during
the Consulting Period and (ii) $75,000 per year for each subsequent year during
the Consulting Period, payable no less frequently than monthly in advance
beginning on the first day of the month immediately following the Termination
Date (in each case, the “Consulting Fees”).

 

2.                                      The provisions of Section 1 of this
Amendment are hereby incorporated into and made part of the Agreement as if
fully set forth therein.

 

3.                                      Except as expressly provided herein, all
other terms and conditions of the Agreement shall remain unchanged, and as
expressly amended hereby, the Agreement is ratified and confirmed in all
respects and shall remain in full force and effect.

 

4.                                      This Amendment shall be governed by and
construed in accordance with the laws of the State of Texas.

 

[Signature Page Follows]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date set
forth below.

 

 

EXECUTIVE:

HCC:

 

 

 

HCC Insurance Holdings, Inc.

 

 

 

 

/s/ Craig J. Kelbel

 

By:

/s/ Christopher J.B. Williams

Craig J. Kelbel

 

Christopher J.B. Williams

 

 

Chief Executive Officer

Date:

December 17, 2014

 

Date:

December 17, 2014

 

 

 

 

 

Signature Page — Third Amendment to Employment Agreement

 

--------------------------------------------------------------------------------